DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

     Response to Amendment 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nam, US 2020/0111418, in view of Shin, US 2014/0198091. 

Regarding Claim 21, Nam (Figs. 1-3, 5b) teaches a display device, comprising:
-a plurality of pixels (e.g. Plurality of pixels; par. 0066), at least one of the plurality of pixels comprising a light emitting unit and a driving circuit (e.g., Everything in the pixel of Fig. 2 except OLED);
-wherein to present a first gray level lower than or equal to a predetermined gray level, the driving circuit is configured to drive the light emitting unit in a pulse width modulation (PWM) mode (e.g., In low frequency driving mode, VDATA is compared to threshold gray value TH.  If lower than TH, then first data voltage VD1 is output in writing frame WRITE1; par. 0135.  This low frequency driving mode is considered a “pulse width modulation (PWM) mode”), and to present a second gray level higher than the predetermined gray level, the driving circuit is configured to drive the light emitting unit in a current mode (e.g., If VDATA is greater than TH, then second data voltage VD2 is output during the writing frame WRITE2; par. 0136.  As shown in Fig. 5b, VD2 is greater than VD1 during the write2 phase.  This mode is considered a “current mode”), 



However, Shin (Fig. 1) teaches the concept of adjusting the pulse-width (or duty ratio) of a data signal (par. 0159).  In the combined invention, in the low frequency driving mode of Nam, the pulse width of the data signal would be decreased.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nam with the above teachings of Shin.  Shin suggests that this allows the overall brightness of the display to be decreased in a lower grayscale mode (par. 0159). 

Regarding Claim 22, Nam in view of Shin teaches the display device of claim 21.

Nam further teaches wherein the driving circuit comprises:
-a driving thin film transistor (TFT) (T1) having a terminal coupled to the light emitting unit (e.g., Top terminal connected to ELVDD indirectly) and a control terminal (e.g., Gate electrode); and 
-a scanning TFT (T2) having a first terminal for receiving a data signal (e.g., Left electrode coupled to Vdata), and a second terminal coupled to the control terminal of the driving TFT (e.g., Right electrode indirectly coupled to gate of T1 through node N2, T1, N3, T3, and N1), wherein during a scan operation, the control terminal of the (e.g., During DU2 of writing frame WRITE1, which is considered a “scan operation,” node N1, which is connected to the control terminal of T1, receives data signal VD1 through T2 indirectly; par. 0087). 

Allowable Subject Matter
Claims 1-3, 5, and 7-20 are allowed. 

Regarding Claim 1, Applicant has incorporated limitations from claims 4 and 6, which were identified as allowable subject matter in the previous Office Action. The reasons for allowance will not be repeated herein.  An updated search was performed and additional prior art could not be identified. Claims 2-3, 5, and 7-20 are allowed because they depend on claim 1. 

Response to Arguments
Applicant's arguments with respect to claims 21-22 have been fully considered but they are not persuasive.  As stated above, Nam in view of Shin teaches the limitation “wherein the PWM mode, during a scan operation, the light emitting unit emits light according to a data signal having a duty ratio less than 100%.”   For this reason, Examiner respectfully disagrees with Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        April 6, 2021